[Cite as Mitchell v. Fleegle, 2016-Ohio-5303.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


CHARLES A. MITCHELL                              :   JUDGES:
                                                 :   Hon., Sheila G. Farmer, P.J.
        Petitioner                               :   Hon., John W. Wise, J.
                                                 :   Hon., Patricia A. Delaney, J.
-vs-                                             :
                                                 :
COMMON PLEAS COURT                               :   Case No. CT2015-0049
JUDGE MARK C. FLEEGLE
                                                 :
        Respondent                               :   OPINION



CHARACTER OF PROCEEDING:                             PETITION FOR
                                                     WRIT OF PROCEDENDO


JUDGMENT:                                            DISMISSED



DATE OF JUDGMENT:                                    August 2, 2016




APPEARANCES:

For Respondent                                       For Relator

Gerald V. Anderson, II #0092567                      Charles A. Mitchell, Pro Se
Assistant Prosecuting Attorney                       Ohio Inmate I.D. No. 588-633
Muskingum County, Ohio                               16759 Snake Hollow Road
27 North Fifth Street, P.O. Box 189                  Nelsonville, Ohio 45764
Zanesville, Ohio 43701
Delaney, J.

       {¶1}   Relator, Charles A. Mitchell, has filed a Petition for Writ of Procedendo.

Relator requests Respondent be ordered to rule on a motion filed in the trial court on May

15, 2015 requesting findings of fact and conclusions of law.           On October 5, 2015

Respondent ruled upon the motion. Relator has also pursued an appeal from the October

5, 2015 entry.

       {¶2    To be entitled to a writ of procedendo, “a relator must establish a clear legal

right to require the court to proceed, a clear legal duty on the part of the court to proceed,

and the lack of an adequate remedy in the ordinary course of law.” Miley, supra, at 65,

citing State ex rel. Sherrills v. Cuyahoga Cty. Court of Common Pleas (1995), 72 Ohio

St.3d 461, 462. The Supreme Court has noted, “The writ of procedendo is merely an order

from a court of superior jurisdiction to one of inferior jurisdiction to proceed to judgment.

It does not in any case attempt to control the inferior court as to what that judgment should

be.” State ex rel. Davey v. Owen, 133 Ohio St. 96, *106, 12 N.E.2d 144, * *149 (1937).

       {¶3}   The Supreme Court has also held procedendo will not issue where the

requested relief has been obtained, “Neither procedendo nor mandamus will compel the

performance of a duty that has already been performed.”             State ex rel. Kreps v.

Christiansen, 88 Ohio St.3d 313, 318, 725 N.E.2d 663, 668 (Ohio,2000).

       {¶4}   Because Respondent has issued a ruling on Relator’s motion, the request

for a writ of procedendo has become moot. For this reason, the Petition for Writ of
Procedendo is dismissed.




By Delaney, J.

Farmer, P.J. and

Wise, J. concur.